In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (M. Garson, J.), dated December 10, 2003, which denied their motion, in effect, to vacate their default in answering the complaint.
Ordered that the order is affirmed, with costs.
The defendants were required to demonstrate a reasonable excuse for their default and a meritorious defense (see Chiulli v Coyne, 292 AD2d 413, 414 [2002]; J.P. Equip. Rental & Materials v Fidelity & Guar. Ins. Co., 288 AD2d 187 [2001]). The defendants failed to offer a reasonable excuse for their default. Accordingly, the Supreme Court providently denied their motion.
The defendants’ remaining contentions are without merit. Ritter, J.E, H. Miller, Schmidt, Crane and Skelos, JJ., concur.